Beatty, C. J., dissenting.
I dissent. The superior court erred, in my opinion, in preventing a full and free cross-examination of the witnesses for the people. Aside from certain admissions of the defendant testified to by some of the witnesses, the evidence was quite *388as consistent with the theory that the fire was started by the principal witness for the prosecution, who, by his own admission, was “in the employ of the city to catch a fellow setting fire to a barn,” as with the theory that the defendant started it. If the prosecution had deemed the evidence of defendant’s admission sufficient in itself to insure his conviction, there was no occasion to put in other evidence. But the other evidence was put in, and, presumably, because it was deemed necessary to secure a verdict. This being so, the defendant had a right to cross-examine these witnesses as fully as if their evidence stood alone. He had a right to show upon cross-examination all the facts and circumstances of the preconcerted arrangement between the officers and the witness Staley, and to argue from such circumstances that there was a motive and an opportunity for Staley himself to commit the crime which was charged upon him; and the force of this observation is not diminished by the fact that Staley admitted that he had formerly been convicted of arson, and served a term in the state prison. When such a man is hired to detect some one setting fire to a barn, and when, as in this case, he invites another to his house and there plies him with intoxicating liquors until his mind is seriously clouded, and then accompanies him to the building which is burned, and immediately after the fire is started fires a pistol—the prearranged signal to the officers to rush in and make the arrest—when such, I say, is the testimony in chief, the utmost latitude of cross-examination should be allowed to the accused. If the testimony is true, such cross-examination can do no harm; if it is false, there is no other means of showing its falsity, and without it an innocent man may be made to suffer the penalty of another’s crime.
I think the defendant is entitled to a new trial.